DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          JOSIE BEDFORD,

                             Appellant,

                                 v.

                         STATE OF FLORIDA,

                              Appellee.


                           No. 2D21-733



                         September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michelle Sisco, Judge.

Josie Bedford, pro se.

PER CURIAM.

     Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-

Garcia v. State, 965 So. 2d 318 (Fla. 2d DCA 2007); Shortridge v.

State, 884 So. 2d 321 (Fla. 2d DCA 2004); Sims v. State, 141 So. 3d
613 (Fla. 4th DCA 2014); Harris v. State, 789 So. 2d 1114 (Fla. 1st

DCA 2001).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2